Citation Nr: 0013152	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the noncompensable disability evaluation 
initially assigned for a shrapnel wound of the left side of 
the face is appropriate.

2.  Entitlement to service connection for an allergic 
reaction with rash.

3.  Entitlement to service connection for a head 
injury/concussion.

4.  Entitlement to service connection for head and hand 
tremors.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
	

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) which granted service connection for a 
shrapnel wound of the left side of the face at a 
noncompensable disability rating, and which denied service 
connection for an allergic reaction with a rash, a head 
injury/concussion, head and hand tremors, and PTSD, all 
resulting from prisoner-of-war (POW) confinement.

Associated with the claims file are the veteran's November 
1997, January 1998 and December 1998 statements that his 
service at the Pentagon subjected him to asbestos exposure 
causing a skin rash.  Although the RO has addressed 
apparently unrelated claims pertaining to asbestos exposure 
and to a skin rash attributed to another cause, the RO should 
also address this aspect of the veteran's asbestos and skin 
rash claims.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.

Initial review of the claims file discloses that the veteran 
is service connected for a shrapnel wound to the left side of 
his face which he sustained when a missile shot down his 
fighter airplane in action during the Persian Gulf war.  
Thereafter, the veteran was taken prisoner.  Accompanying his 
December 1998 substantive appeal and prior to RO 
certification of this appeal to the Board is a lengthy 
statement and an August 1998 letter from a physician from the 
Robert E. Mitchell Center for Prisoner of War Studies in 
Florida (POW Center).  The letter summarizes results of an 
annual physical examination which the veteran underwent as a 
participant in a program for repatriated Gulf War POWs.  The 
RO has not provided the veteran or his representative with a 
Supplemental Statement of the Case (SSOC) addressing the 
August 1998 letter.  The complete report of the POW Center 
annual examination described in the August 1998 letter is not 
associated with the claims file and there is no claims file 
evidence that the RO has informed the veteran that the full 
report may support his various claims for service connection.

The Board finds that the veteran's claim for a higher rating 
for a facial shrapnel wound is well grounded, see 38 U.S.C.A. 
§ 5107(a) (West 1991), because a challenge to a disability 
rating assigned to a service-connected disability is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999); Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  There 
is a clear VA duty to assist a veteran to develop a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1467-68 
(1997).  That duty includes obtaining records which the VA 
has reason to believe are relevant to a claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-373 (1992) (when the VA knows 
of relevant records it must obtain these records before 
proceeding with the appeal).  Therefore, because the August 
1998 letter put the VA on notice of the existence and 
relevance of additional medical records pertaining to the 
veteran's facial shrapnel wound, the RO should locate and 
associate these records with the claims file.

The Board also notes that although there is no VA duty to 
assist a veteran to develop a claim which is not well 
grounded, VA is required to notify a veteran of the existence 
of additional evidence that might well ground a claim.  38 
U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483, 1484-
1485 (Fed. Cir. 1997).  In this case, the August 1998 letter 
also suggests that the POW Center has medical evidence not 
considered by the RO which might well ground the veteran's 
claims for service connection.  The RO should so inform the 
veteran.

Finally, the Board finds that the August 1998 letter is not 
duplicative of evidence previously of record and addressed in 
the Statement of the Case, and it clearly is relevant to the 
issues on appeal.  A veteran's right to a SSOC in this 
context is not a matter for RO discretion.  See 38 C.F.R. 
§ 19.37 (1999).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should obtain and associate 
with the claims file all records from the 
Robert E. Mitchell Center for Prisoner of 
War Studies not already associated with 
the claims file, and pertaining to the 
shrapnel wound on the left side of the 
veteran's face.

2.  The RO should notify the veteran that 
the Robert E. Mitchell Center for 
Prisoner of War Studies may be able to 
provide additional evidence which might 
well-ground his service connection 
claims.

3.  The RO should review the evidence of 
record, in its entirety, and readjudicate 
entitlement to each benefit sought for 
which there is a perfected appeal.  If 
the RO denies a benefit sought on appeal 
it should issue a Supplemental Statement 
of the Case to the veteran and his 
representative and provide a reasonable 
time within which to respond.  The RO 
then should return the case to the Board 
for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals





